Per curiam.
The plaintiff below attempts to appeal from the September 20,1974, order of the DeKalb County Superior Court denying his application for leave to file quo warranto inquiring into the rights of defendant to hold office. The notice of appeal was filed October 28, 1974, more than 30 days after entry of the order. Appellee moved to dismiss the appeal as untimely.
Under Code Ann. § 6-701 (a) (3), appeals may be taken "from all judgments or orders granting or refusing to grant applications for . . . mandamus or other extraordinary remedy. . .” (Emphasis supplied.) Quo warranto is an extraordinary remedy. 25 E. G. L. 261, Quo Warranto, § 4 (1974). Thus, the September 20 order was an appealable judgment under Code Ann. § 6-701. Therefore, contrary to appellant’s contention, the notice of appeal was required by Code Ann. § 6-803 (a) to be filed within 30 days after entry of the appealable judgment, and such was not done. The motion to dismiss the appeal as untimely will be granted. Blanton v. Jones, 230 Ga. 866 (199 SE2d 801).

Appeal dismissed.


All the Justices concur.